DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims  2-5 are objected to because of the following informalities:  

Claim 2 states “characterized in that the transducer (6) is attached to the bottom, the central part, of the hole (12)” which should be “characterized in that the transducer (6) is attached to a bottom, central part, of the hole (12)”.

in that the leg (3) is hollow” which should be “wherein the leg (3) is hollow”.
Claims 4 and 5 are objected as being dependent on the above.

 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the bottom" in “the bottom and inside of the wood”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 states “and a hole (12) 5is made at the bottom and inside the wood;” which is unclear.  This portion makes it sound like there are two holes, one on the bottom, the other inside the wood.  Secondarily, it is unclear how a hole would not be inside the wood, perhaps this is intending to mean it is near the center of bottom vs a bottom portion into the wood;” or “and a hole (12) 5is made at a central bottom portion in the wood;” could be used.
Claims 2-10 are rejected as being dependent on the above.

Claim 1 states “a sound playing wood (1) which includes a wood (2)” then subsequently refers to “the wood” as in “inside the wood” and ”the inner surface of the wood” which is unclear.  It is unclear if these subsequent references are referring to the item 2 or 1 as shown in the figures.  It is suggested that “a wood” be changed to something that identifies it, such as “a wooden log”, “a piece of wood”, “a wood block”, or “a wood mass” or the like.  
Claims 2-10 are rejected as being dependent on the above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20060147051 A1) in view of Rush (US 4991221).  


- the wood (1) is set on the leg (5) and a hole (to accommodate 2-4) is made at the bottom and inside the wood (see figures 1 and 2); and 
- further comprising an amplifier (figure 5, item 55) and a computer (figure 5, item 50), 
wherein the equipment is attached to the inner surface of the hole inside the wood (see figures 1 and 2, see at least paragraph [0096]), characterized in that the equipment includes a transducer (2) attached to the inner surface of the wood to make the wood (1) vibrate (see at least paragraphs [0001] and [0096]).
Smith does not expressly disclose where in the amplifier or computer is inside the wood. 
Rush discloses wherein an amplifier (figure 2, such as 39) and associated electronics (37, 41, 43, and 45) are located within a speaker enclosure (enclosure of 13 of figure 1, column 4 lines 7-23).  
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the internal mounting of Rush for the amp and computer of the system of Smith for the benefit of keeping them safe and away from the user to prevent shock (as taught by Rush column 4 lines 7-23).  Therefore, it would have been obvious to combine Rush with Smith to obtain the invention as specified in claim 1.  




Regarding claim 3, although Smith does not expressly disclose wherein the leg is hollow, it would have been obvious to the designer that the leg may be as hollow or as solid as they wish, at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to make the leg hollow for the benefit of routing wires (such as to the transducer core 2,  from the sensing element 6, or to provide power). Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the leg is hollow.

Regarding claim 4, Smith does not expressly disclose ventilation.
Rush discloses wherein the enclosure has an airflow connection (column 9 lines 44-55) to the outside of the device through the bottom ( 101 of figures 6 and 7) functioning as a ventilation channel for the equipment inside the enclosure (see column 9 lines 44-55, claim 19).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the ventilation of Rush in the system of Smith for the benefit of cooling components.  Therefore, it would have been obvious to combine Rush with Smith to obtain the invention as specified in claim 4.

Regarding claim 5, Smith discloses wherein the leg includes a bottom part flange (figures 1 and 2, wider part of leg item 5) at the bottom of the leg.  

Rush discloses pins (feet 117 and 119 of figures 6 and 7, applicant shows pins as item 11 in figure 2, which are elongated protrusions which provide contact to the ground, described as “pins 11, which lift the device from the ground enough for the power cord 9 to come from under the leg 3”, Rush shows items 117 and 119 are similar elongated protrusions which “provides a very stable platform”, column 10 lines 1-6) organised underneath the bottom of a speaker enclosure (see figures 6-9).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the pins/feet of Rush in the system of Smith for the benefit of allowing for a tilt of the enclosure, while allowing for connection of hidden cables.  Therefore, it would have been obvious to combine Rush with Smith to obtain the invention as specified in claim 5.

Regarding claim 6, Smith does not expressly disclose a power cord.
Rush discloses wherein the equipment includes a power cord (23 of figure 1), which is organised to go out the bottom (23 of figure 1, see figures 7 and 9, 121 and 23 “for allowing cable access”, column 10 lines 7-10).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the power cord of Rush in the system of Smith for the benefit of providing power to the equipment.  Therefore, it would have been obvious to combine Rush with Smith to obtain the invention as specified in claim 6.


Smith does not expressly include a chute.
Rush discloses wherein the bottom surface (figures 1 and 6-7) is a chute for the power cord (23 of figure 1, see figures 7 and 9, 121 and 23 “for allowing cable access”, column 10 lines 7-10).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the chute in the system of Rush for the benefit of getting power into the speaker enclosure from the external supply.  Therefore, it would have been obvious to combine Rush with Smith to obtain the invention as specified in claim  7.

Regarding claim 8, Smith discloses a communications interface using various protocols (figure 5, interface 58 communicating over link 59 via possible protocols shown).  Although Smith does not expressly disclose using a Bluetooth connection, the examiner takes official notice that Bluetooth was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use a Bluetooth connection instead of the shown protocols in the system of Smith for the benefit of a reliable wireless connection.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the equipment includes a Bluetooth connection.

Regarding claim 9, Smith discloses a communications interface using various protocols (figure 5, interface 58 communicating over link 59 via possible protocols 

Regarding claim 10, although Smith is silent on the type of wood to use, it would have been obvious to the designer that it may be any type, at their preference.  A motivation to choose pine, birch, or spruce would have been to use a highly available,  hand tool workable wood, for the benefit of reducing costs.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the wood is made of naturally dried dead pine, birch or spruce.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/Examiner, Art Unit 2654    

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654